                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                           Richmond Virginia


PATRICK M. PARKS,
et al.,

      Plaintiffs,

v.                                         Civil Action No. 3:19cv352

NEWMAR CORPORATION,

      Defendant.


                           MEMORANDUM OPINION

      This   matter   is   before    the    Court   on   DEFENDANT   NEWMAR

CORPORATION'S MOTION TO TRANSFER VENUE TO THE U.S. DISTRICT COURT

FOR THE NORTHERN DISTRICT OF INDIANA, SOUTH BEND DIVISION {ECF No.

3}.   Having reviewed the motion,          the supporting, opposing, and

reply briefs,      the Court will     hold decision on the motion in

abeyance and will hold an evidentiary hearing to determine whether

there exist extraordinary circumstances of the sort that would

warrant disregard of the forum selection clause at issue.


                               BACKGROUND

      The Plaintiffs, Mr.    and Mrs. Parks, purchased,        in Hanover

County, Virginia, a new 2018 Newmar Baystar that was made by Newmar

Corporation {"Newmar"} and that, according to the Complaint, was

defective in several ways.          It is alleged that Newmar has been

afforded an opportunity to repair the defects but has been unable
to do so.     As a result, the Plaintiffs filed, in the Circuit Court

of Hanover County, Virginia, this action alleging claims for breach

of express warranties and for breach of the Magnuson-Moss warranty

Act.

       The purchase contract contained a forum selection clause, to

wit:

             Purchaser and dealer further agree that the
             courts (state and federal) located in the
             State of Indiana have exclusive jurisdiction
             to resolve any dispute based on any warranty.

Newmar removed the case to this Court and filed DEFENDANT NEWMAR

CORPORATION'S MOTION TO TRANSFER VENUE TO THE U.S. DISTRICT COURT

FOR THE NORTHERN DISTRICT OF INDIANA,            SOUTH BEND DIVISION             (ECF

No. 3) .


                                 DISCUSSION

I.     Transfer Motions       Under   28   u.s.c.        §   1404(a)    And   Forum-
       Selection Clauses

       Newmar's motion is brought pursuant to 28 U.S.C. § 1404(a).

In the absence of a forum-selection clause, the analysis of such

a motion is straightforward.          The Court first asks whether the

action might have been brought in the transferee forum, and then

assesses the transfer in perspective of several factors, including

the plaintiff's choice of forum, witness convenience, convenience

to     the   parties,   and    the    interest      of       justice.   Seaman    v.

IAC/InterActiveCorp, Inc., 2019 WL 1474392, *3-4 (E.D. Va. Apr. 3,


                                       2
2019); Trs.      of the Plumbers & Pipefitters Nat.                      Pension Fund v.

Plumbing Servs., Inc., 791 F.3d 436, 444 (4th Cir. 2015).

      However,     in Atlantic        Marine       Const.   Co.     v.    United      States

District Court for the Western District of Texas, et al., 134 S.Ct.

568   (2013),     the   Supreme       Court       held   that,    where     there      is     a

"contractually      valid       forum-selection           clause,"        "[o] nly     under

extraordinary circumstances unrelated to the convenience of the

parties should a§ 1404(a) motion be denied." Atlantic Marine, 134

S.Ct. at 581 n.5 (2013). Said another way, "a valid forum-selection

clause [should be]       given controlling weight in all but the most

exceptional      cases."    Id.        (citation         omitted)        (alteration         in

original).

      Thus,     where   there    is   a   valid forum-selection clause,                     the

typical Section 1404(a} calculus must change in that the Court no

longer gives any weight to the plaintiff's choice of forum;                                 the

Court no longer considers arguments about the parties'                               private

interests, and may only consider "public-interest factors," which

will rarely support denying a transfer motion; and the choice-of-

law rules of the contracted-for venue apply. See id. at 581-83.

Additionally, although Atlantic Marine involved two sophisticated

parties, the Supreme Court has previously enforced forum selection

clauses found on the "form passage contracts" between a cruise

line and its passengers. See Carnival Cruise Lines, Inc. v. Shute,

499 U.S. 585, 590-95 (1991); see also Garrett v. Gulf Stream Coach

                                              3
Inc., 2009 WL 936297, *2-5 {E.D. Va. Apr. 7, 2009) (granting motion

to transfer venue to Indiana in similar factual scenario to this

case).

        A.      Is Forum Selection Clause "Valid?"

        The Plaintiffs raise two arguments to explain why, in their

view, the forum selection clause here is invalid:                (1) the forum-

selection clause contravenes the public policy of Virginia; 1 and

(2) the forum-selection clause is unfair and unreasonable.               On the

first        argument,   the Plaintiffs argue that, because Newmar does

business in Virginia, it subjects itself to the jurisdiction of

Virginia courts and the Commonwealth has an interest in allowing

its citizens to litigate disputes here. ECF No. 5 at 2. On the

second argument,          the Plaintiffs state that enforcement of the

forum-selection clause is unfair and unreasonable because it would

force them and their witnesses to travel to Indiana to litigate

and because there was unequal bargaining power between the parties.

Id. at 3.

        The Plaintiffs rely on Paul Business systems, Inc. v. Canon

U.S.A.,        Inc.,   397 S. E. 2d 804,   807   (Va.   1990) , which held that

forum-selection clauses           "are prima facie valid and should be

enforced,        unless the party challenging enforcement establishes


1    The only authority cited for this proposition is Heinz Kettler
GMBH & Co. v. Razor USA, LLC, 750 F. Supp. 2d 660, 670 {E.D. Va.
2010}, which did not deal with the enforcement of a forum-selection
clause.
                                           4
that such provisions are unfair or unreasonable, or are affected

by fraud or unequal bargaining power. " The Court went on to say

that: "[W]e do not agree that enforcement of the forum provisions

would violate 'a strong public policy of Virginia.'" Id. at 808.

     The Plaintiffs assume that Virginia law governs the validity

of the forum selection clause, but that is not correct.    The Fourth

Circuit has held that, in determining whether a forum-selection

clause is valid, this Court applies federal law, not state law.

See Albemarle Corp. v. AstraZeneca UK Ltd, 628 F.3d 643, 650 (4th

Cir. 2010)   ("[W]e thus conclude that a federal court interpreting

a forum selection clause must apply federal law in doing so.").

Under Supreme Court precedent, forum-selection clauses "are prima

facie valid and should be enforced unless enforcement is shown by

the resisting party to be 'unreasonable' under the circumstances."

M/S Bremen v. Zapata Off-Shore Co. , 2 407 U.S. 1, 10 (1972) (emphasis

added).   The party challenging enforcement of the forum-selection

clause must make a "strong showing" and has a "heavy burden of

proof." Id. at 15, 17.




2    Although M/S Bremen was an admiralty case, the rule announced
in it has been extended to forum-selection clauses in other
contexts. See Albemarle Corp., 628 F.3d at 650 (rationale of the
case "is applicable to forum selection clauses generally") ; wee
Cable, Inc. v. G4S Tech. LLC, 2017 WL 6503142, *6 n.3 (W.D. Va.
Dec. 15, 2017).
                                  5
     Interpreting M/S Bremen, the Fourth Circuit has held that to

determine whether a forum-selection clause is unreasonable, courts

should consider whether:

             (1) [the clause's] formation was induced by
            fraud or over-reaching; (2) the complaining
            party uwill for all practical purposes be
            deprived of his day in court" because of the
            grave inconvenience or unfairness of the
            selected forum; (3) the fundamental unfairness
            of the chosen law may deprive the plaintiff of
            a remedy; or (4) [the clause's] enforcement
            would contravene a strong public policy of the
            forum state.

Albemarle Corp.,    628 F.3d at 651         (quoting Allen v.           Lloyd's of

London, 94 F.3d 923, 928 (4th Cir. 1996));            wee    Cable, Inc, 2017 WL

6503142 at *6    (citing Allen);     Garrett,         2009 WL 936297 at *2-3

(same) .

     In their brief,    the Plaintiffs do not address Albemarle or

all four factors set forth therein,             but they do make arguments

related    to Albermarle   Factors       (2),   (3)    and    (4) . 3   Thus,   the

questions they present are whether (1) the Plaintiffs u,will for

all practical purposes be deprived of [their] day in court' because

of the grave inconvenience or unfairness of the selected forum,"

Albemarle Corp.,   628 F.3d at 651, or (2)             whether enforcement of


3
     The Plaintiffs' argument that the forum selection clause is
the result of uunequal bargaining power," ECF No. 5 at 3, appears
to be foreclosed by Carnival Cruise Lines, which upheld a forum-
selection clause between a cruise ship operator and a passenger,
notwithstanding the unequal bargaining position between the two
parties. See 499 U.S. at 590-95; Garrett, 2009 WL 936297 at *4.
That argument needs no further discussion.
                                     6
the clause would contravene a strong public policy of Virginia.

See id.

     The Plaintiffs have made a plausible argument that they will

be deprived of their day in court or of a remedy.                 (Albermarle

Factors (2) and (3)).         It appears that the Plaintiffs have evidence

to show that they would be unable to travel to Indiana to litigate,

or   some    other       reason   establishing   "grave   inconvenience    of

unfairness."       Thus,    it is appropriate to have a hearing on the

Motion to afford the Plaintiffs an opportunity to present evidence

on the applicable Albermarle Factors.

     Finally,       there    is   the public policy factor.       (Albermarle

Factor (4)).       The only argument that the Plaintiffs make is that

Virginia has an interest in giving its citizens a forum to resolve

disputes.     However,      they have cited no Virginia statute or case

that establishes that enforcing the forum-selection clause in this

context violates a strong public policy of Virginia.                They do,

however, cite Paul Business Systems, Inc., which established the

modern      rule    in     Virginia   that   forum-selection    clauses   are

presumptively valid and do not violate a strong public policy of

the Commonwealth.          See 397 S. E. 2d at 807.   Thus,    the Plaintiffs

have not met their "heavy burden" to demonstrate that this factor

has been satisfied. M/S Bremen, 407 U.S. at 17.




                                         7
                                   CONCLUSION

        For the    foregoing   reasons,     DEFENDANT NEWMAR CORPORATION'S

MOTION TO TRANSFER VENUE           TO   THE U.S.   DISTRICT COURT     FOR THE

NORTHERN DISTRICT OF INDIANA, SOUTH BEND DIVISION (ECF No. 3) will

be   held   in    abeyance.       The   Plaintiffs    will   be   afforded   an

evidentiary hearing to show whether Albermarle Factors (2) or (3)

apply to the end that the forum selection clause does not apply.

        It is so ORDERED.


                                                /s/
                                 Robert E. Payne
                                 Senior United States District Judge



Richmond, Virgin,~
Date:    October        , 2019




                                        8
